Case 18-14127-KHK            Doc 24 Filed 01/27/19 Entered 01/28/19 00:24:30                        Desc Imaged
                                  Certificate of Notice Page 1 of 2
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division
                                           200 South Washington Street
                                              Alexandria, VA 22314



                                                            Case Number 18−14127−KHK
                                                            Chapter 13

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Galal M Abdelkader
   aka Jalal Swessi
   42848 Sidney PL
   Ashburn, VA 20148

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−1012

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                      NOTICE OF DISMISSAL OF CASE

Notice is hereby given that an order was entered on January 25, 2019 dismissing the above−captioned case.




Dated: January 25, 2019                                     For the Court,
                                                            William C. Redden, Clerk
[VAN015vDec2009.jsp]                                        United States Bankruptcy Court
        Case 18-14127-KHK              Doc 24 Filed 01/27/19 Entered 01/28/19 00:24:30                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-14127-KHK
Galal M Abdelkader                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: palaciosl                    Page 1 of 1                          Date Rcvd: Jan 25, 2019
                                      Form ID: VAN015                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db             +Galal M Abdelkader,    42848 Sidney PL,    Ashburn, VA 20148-4555
cr             +County of Loudoun,    1 Harrison Street, SE (MSC #06),     Leesburg, VA 20175-3102
cr             +U.S. Bank National Association, as Trustee, succes,      c/o Shapiro & Brown, LLP,
                 501 Independence Parkway,    Suite 203,    Chesapeake, VA 23320-5174
cr             +Waxpool Village Homeowners Association,     c/o Chadwick Washington, et al.,
                 3201 Jermantown Rd.,    Suite 600,    Fairfax, VA 22030-2879
14666159        Ascendium Education Solutions, Inc,     PO Box 8961,     Madison WI 53708-8961
14640620       +BWW,   8100 Three Chopt Road,    Suite 240,    Richmond VA 23229-4833
14640619       +BWW Law Group LLC,    6003 Executive Blvd,    Suite 101,    Rockville MD 20852-3813
14640617        Ocwen Loan Servicing LLC,    PO Box 24738,    West Palm Beach, FL 33416-4738
14640618        Ocwen Loan Servicing LLC,    PO Box 660264,    Dallas TX 75266-0264
14690325        Pendrick Capital Partners, LLC,     PO BOX 141419,   IRVING, TX 75014-1419

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              Jeremy Calvin Huang    on behalf of Creditor    Waxpool Village Homeowners Association
               jhuang@chadwickwashington.com, bankruptcy@chadwickwashington.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Malcolm Brooks Savage, III    on behalf of Creditor    U.S. Bank National Association, as Trustee,
               successor in interest to Bank of America National Association, as Trustee, successor by merger
               to LaSalle Bank National Association, as Trustee for Resident vabecf@logs.com
              Mary F. Balthasar Lake    on behalf of Creditor    U.S. Bank National Association, as Trustee,
               successor in interest to Bank of America National Association, as Trustee, successor by merger
               to LaSalle Bank National Association, as Trustee for Resident vabecf@logs.com
              Steven F. Jackson    on behalf of Creditor   County of Loudoun Steve.Jackson@loudoun.gov,
               Rachel.healy@loudoun.gov;ann.mccafferty@loudoun.gov;bankrupt@loudoun.gov
              Thomas P. Gorman    ch13alex@gmail.com, tgorman26@gmail.com
                                                                                              TOTAL: 6
